Exhibit 10.3

QUINTILES TRANSNATIONAL HOLDINGS INC.

4820 Emperor Boulevard

Durham, NC 27703

May 8, 2013

Aisling Capital II, L.P.

888 Seventh Avenue, 30th Floor

New York, NY 10106

 

  Re: Amendment to Management Rights

Ladies and Gentlemen:

This letter confirms our understanding that the letter agreement as of
January 22, 2008 between Quintiles Transnational Corp. (the “Company”) and
Aisling Capital II, L.P. (the “Investor”) with respect to certain management
rights will terminate upon the consummation of the sale of shares of Quintiles
Transnational Holdings Inc., as successor to the Company (“Holdings”), pursuant
to a registration statement filed by Holdings under the Securities Act of 1933,
as amended, in connection with the firm commitment underwritten offering of its
securities to the general public. Following the consummation of such a public
offering, the Investor agrees that Holdings shall no longer be required to
invite a representative of the Investor to attend all meetings of Holdings’
Board of Directors in a nonvoting observer capacity.

 

Very truly yours,

 

AISLING CAPITAL II, L.P.

   

Agreed and Accepted:

 

QUINTILES TRANSNATIONAL

HOLDINGS INC.

By:   /s/ Lloyd E. Appel     By:   / s/ James H. Erlinger III Name:   Lloyd E.
Appel     Name:   James H. Erlinger III Title:   Chief Financial Officer    
Title:  

Executive Vice President,

General Counsel and Secretary